Citation Nr: 0917289	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-25 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lung disability, to include emphysema, 
chronic obstructive pulmonary disease (COPD), and chronic 
bronchitis with major coughing, and to include as due to an 
undiagnosed illness or herbicide exposure.    

2.  Entitlement to a compensable evaluation for hepatitis.

3.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of entitlement to service connection for a lung 
condition and cervical disc disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1996, the RO denied of entitlement to service 
connection for respiratory problems due to chlorine exposure.

2.  The additional evidence received since the August 1996 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a lung 
disability.

3.  The Veteran's hepatitis is manifested by subjective 
complaints of fatigue and cramping.




CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 1996 
decision is new and material; thus, the claim of entitlement 
to service connection for a lung disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

2.  The criteria for a 10 percent disability rating, but no 
more, for the Veteran's hepatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7345 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements, however, may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in May 2004 and 
January 2007 in which the RO advised the appellant of the 
evidence needed to substantiate his increased rating claim.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The January 2007 letter further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.

The Board notes that the January 2007 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
September 2004.  His claim, however, was subsequently 
readjudicated in  March 2007 and July 2007 supplemental 
statements of the case.  Thus, any deficiencies in the 
content or timeliness of this notice letter would not be 
prejudicial.

Although the notice letter did not provide the specific 
diagnostic code applicable to his disability, the record 
reflects that the Veteran was advised of the relevant rating 
criteria in the July 2005 statement of the case.  The January 
2007 letter also advised the Veteran how disability ratings 
were determined under the Rating Schedule, and it explained 
that determinations regarding the appropriate disability 
rating include consideration of the impact of his condition 
and symptoms on employment, and the nature, severity, and 
duration of his symptoms.  The record reflects that the 
Veteran has otherwise had a meaningful opportunity to 
participate in the development of his claim.  Therefore, the 
Board concludes that the Veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004)..

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the appellant relative to 
the issue on appeal has been obtained and associated with the 
claims folder.  The appellant also underwent a VA examination 
for his hepatitis in August 2004.  

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a lung 
condition.  Any additional evidentiary development that is 
necessary before this claim can be adjudicated on the merits 
will be discussed in greater detail in the remand portion of 
this document.


II.  New and Material Evidence

The Veteran is seeking service connection for a lung 
condition, to include emphysema, COPD, and chronic bronchitis 
with major coughing, and to include as due to an undiagnosed 
illness or herbicide exposure.  He essentially contends that 
his service treatment records contain numerous instances of 
pulmonary problems that he believes are related to his 
current COPD and emphysema.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the case at hand, an August 1996 rating decision found 
that the Veteran's claim of entitlement to service connection 
for a respiratory problem due to chlorine was not well 
grounded.  It noted that there was no record of treatment in 
service for a respiratory problem due to chlorine poisoning.

The Veteran's new contentions are less focused upon the 
chlorine theory of causation and instead point out that the 
Veteran's service treatment records include multiple 
instances of the Veteran's having been treated for an upper 
respiratory infection, bronchitis, and pneumonia, during 
service.  Thus, his argument appears to be one of actual 
onset of a chronic disability during service.  The Veteran 
has also noted service treatment records indicating he was a 
purified protein derivative (PPD) converter, meaning the 
Veteran may have been exposed to tuberculosis (TB).

Since the August 1996 rating decision, the Veteran has 
submitted, in relevant part, a January 2007 opinion from a 
doctor at the Reynolds Army Community Hospital at Fort Sill, 
Oklahoma.  This opinion notes that the Veteran has COPD and 
chronic bronchitis.  It notes his past significant history of 
TB exposure treated with isoniazid (INH) and notes that the 
Veteran had old granulomatous lesions present on chest x-
rays.  The doctor noted that the Veteran's having been a 
smoker has exacerbated his overall problem.  The doctor also 
stated that the Veteran was noted to have had bronchitis 
before the Persian Gulf War in 1991.  He opined that it was 
possible that the oil pollution in the air could have more 
than likely made his pulmonary condition worse.

The Board finds that this opinion is new and material 
evidence to reopen the Veteran's claim of entitlement to 
service connection for a lung disability.  It is new in that 
this opinion was not of record at the time of the August 1996 
denial.  It is material in that it not only finds that oil 
pollution during service could have exacerbated the Veteran's 
pulmonary condition, but it also suggests that the Veteran 
may have had a chronic pulmonary disability in service.  

The Board therefore finds that new and material evidence has 
been submitted to warrant reopening the Veteran's claim of 
entitlement to service connection for a lung disability, to 
include emphysema, COPD, and chronic bronchitis with major 
coughing.  This matter will be further discussed in the 
REMAND portion of this decision.

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In the case at hand, the Veteran's infectious hepatitis is 
assigned a 0 percent rating as chronic liver disease without 
cirrhosis under 38 C.F.R. § 4.114, Diagnostic Code 7345.  
This code assigns a 100 percent rating for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 40 percent rating is appropriate when there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  

A 20 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 10 percent rating is applied when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  

A 0 percent rating is warranted for chronic liver disease 
that is asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2008).

Having reviewed the complete record, the Board finds that a 
10 percent disability rating for hepatitis is warranted.  The 
most probative evidence with respect to this claim appears in 
the August 2004 VA examination report, as well as the 
Veteran's own statements in support of his claim.  The 
examination report notes that the Veteran reported fatigue 
and pulling abdominal pain two to three times per year.  
There was no evidence of weight loss, nausea, vomiting, loss 
of appetite, yellow jaundice, incapacitation, vomiting blood, 
or passing dark colored stools.  There was no evidence of 
fluid from the abdomen, and the Veteran had not had a liver 
transplant.  The Veteran was not on any medications.  He did 
not drink alcohol regularly and lost four to five days per 
year due to this disability.  On examination of the Veteran's 
skin, there was no evidence of palmar erythema, spider nevi, 
or jaundice.  The Veteran's abdomen was normal, and his 
extremities were normal with no edema.  There was no 
musculoskeletal weakness or wasting.  The examiner's 
impression was that the Veteran had infectious hepatitis with 
no evidence of ascites, hepatic encephalopathy, portal 
hypertension, portal gastropathy, or jaundice.  The complete 
blood count (CBC), comprehensive metabolic profile (CMP), 
prothrombin time, and ferritin were noted to be normal.  The 
liver function test produced alkaline phosphatase levels of 
170 H and serum glutamate pyruvate transaminase (SGPT) levels 
of 42 H.

In his February 2005 notice of disagreement, the Veteran 
complained of experiencing right upper quadrant, extreme 
fatigue, pain, cramps, urgency to go to the bathroom, and 
high liver function tests.

As noted above, the 0 percent rating is awarded for 
asymptomatic chronic liver disease, while the 10 percent 
rating is assigned when there is intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  The Board notes that the 
Veteran complained of fatigue during his examination and that 
he reported missing four or five days due to his hepatitis.  
While the Veteran does not complain of malaise per se, and 
while he does not report anorexia or incapacitating episodes, 
the Board finds that his subjective complaints more closely 
approximate the criteria for a 10 percent rating.  However, 
even assuming that all of the Veteran's remaining subjective 
complaints are attributable to his service-connected 
hepatitis, the next higher rating of 20 percent is not 
warranted, as the Veteran's symptoms do not require dietary 
restriction or continuous medication and his symptomatology 
has not been shown to be so severe as to result in 
incapacitating episodes lasting at least two weeks that 
required bed rest or treatment by a physician.

In short, the Board finds that the overall disability picture 
more closely satisfies the rating criteria for a 10 percent 
disability rating, but no more, for hepatitis as contemplated 
by 38 C.F.R. § 4.7.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lung disability, to 
include emphysema, COPD, and chronic bronchitis with major 
coughing, and to include as due to an undiagnosed illness or 
herbicide exposure, is reopened.

Entitlement to a 10 percent disability rating for hepatitis 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

The Board will now turn to the reopened claim of entitlement 
to service connection for a lung disability and the original 
claim of entitlement to service connection for cervical disc 
disease.  The Veteran essentially claims these disabilities 
originated in service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

With respect to the lung disability claim, the January 2007 
etiology opinion offers both evidence of a current disability 
and a competent medical opinion suggesting a link between the 
Veteran's in-service pulmonary symptoms, or his exposure to 
oil pollution in the Persian Gulf, and this current 
disability.  His service treatment records reflect treatment 
for pulmonary conditions, including pneumonia in April 1987 
and bronchitis in December 1990.  He also underwent INH 
treatment after being noted to be a possible PPD converter in 
September 1982.  The Board finds that this evidence is 
sufficient to warrant a VA examination under McLendon.

With respect to the remaining claim, the Board notes that an 
October 2002 record reflects that the Veteran has been 
diagnosed with cervical disc disease.  A September 2005 MRI 
showed stable C5/6 moderate spinal canal stenosis and right 
foraminal stenosis with entrapment to the right C6 nerve 
root, due to a 2-3 mm. disk-osteophyte complex which was 
worse on the right.  It also showed C6/7 mild spinal canal 
stenosis, due to a 2 mm. annular bulge.  

There are also multiple in-service complaints involving the 
neck.  For example, neck stiffness is noted in a service 
treatment record from March 1976.  Service treatment records 
from December 1976 and February 1977 note treatments for 
cysts on the neck.  Neck lesions are noted in a September 
1979 record.  Neck wounds are noted in November 1984 records.  
A neck contusion is indicated in a July 1983 record.  Records 
from July 1989 note that the Veteran suffered a soft tissue 
injury to the neck when a full keg of beer fell on his neck, 
while a July 1989 radiology report notes no bony injury of 
the cervical spine.  

With respect to the third McLendon element, the Veteran has 
stated that his problems developed shortly after his return 
from the Gulf War and continued to get worse.  The Veteran, 
as a layperson, is competent to testify that he has 
experienced continuous symptomatology such as neck pain since 
his return from the Gulf War.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).   The Board therefore finds that the 
McLendon requirements have been satisfied and that a remand 
for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination 
to clarify the nature and etiology of any 
current lung disability.  The claims 
folder should be made available to the 
examiner for review, and review of the 
claims folder should be indicated in the 
examination report.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  All 
findings should be reported in detail.  
The examiner should conduct an examination 
of the appellant's lungs and provide a 
diagnosis of any pertinent pathology 
found.  As to any disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
to include as a result of exposure to oil-
polluted air from service in the Persian 
Gulf.

2.  Schedule an appropriate examination to 
clarify the nature and etiology of the 
claimed cervical spine disability.  Any 
tests, including x-rays, deemed necessary 
should be performed.   The claims file 
must be reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All findings should be 
reported in detail, and the rationale for 
the requested opinion should be explained.  
The examiner should conduct an examination 
of the Veteran's cervical spine and 
provide a diagnosis of any pathology 
found.  As to each disability found, the 
examiner should comment as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability was present in service, or is 
otherwise related to the Veteran's 
military service.  

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


